RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0007P (6th Cir.)
                    File Name: 00a0007p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                             ;
                              
 GARY WALSH,
                              
         Plaintiff-Appellant,
                              
                              
                                              No. 98-6466
          v.
                              
                               >
 UNITED PARCEL SERVICE,       
         Defendant-Appellee. 
                             1

       Appeal from the United States District Court
    for the Western District of Kentucky at Louisville.
    No. 96-00676—James D. Moyer, Magistrate Judge.
                   Argued: November 2, 1999
              Decided and Filed: January 6, 2000
        Before: KENNEDY and RYAN, Circuit  Judges;
                 CLELAND, District Judge.*
                      _________________
                           COUNSEL
ARGUED: David G. Torchia, TOBIAS, KRAUS &
TORCHIA, Cincinnati, Ohio, for Appellant. Tony C.


    *
     The Honorable Robert H. Cleland, United States District Judge for
the Eastern District of Michigan, sitting by designation.


                                  1
2    Walsh v. United Parcel Service               No. 98-6466

Coleman, BROWN, TODD & HEYBURN, Louisville,
Kentucky, for Appellee. ON BRIEF: David G. Torchia,
TOBIAS, KRAUS & TORCHIA, Cincinnati, Ohio, for
Appellant.    Matthew R. Westfall, Jr., WESTFALL,
TALBOTT & WOODS, Louisville, Kentucky, for Appellee.
                    _________________
                        OPINION
                    _________________
  KENNEDY, Circuit Judge.             Plaintiff Gary Walsh
(plaintiff) worked as a management pilot for United Parcel
Service (defendant or UPS). In 1993 plaintiff went on
disability leave due to complications stemming from an
earlier car accident. Approximately five months after his year
of paid medical leave ended, plaintiff was terminated.
Defendant claims the termination was solely due to plaintiff’s
failure to provide information concerning his disability status
and ability to return to work. As a result of his termination,
plaintiff brought this action against defendant, claiming
violations of the Americans with Disabilities Act, 42 U.S.C.
§ 12101, et seq., Kentucky’s equivalent provision, Ky. Rev.
Stat. Ann. § 344.040, and § 510 of ERISA, 29 U.S.C. § 1140.
The district court granted summary judgment in favor of UPS
on all claims brought by plaintiff and plaintiff appealed. For
the reasons set forth below, we AFFIRM the district court’s
decision.
                           I. Facts
  Plaintiff Gary Walsh worked for United Parcel Service as
a management pilot. In November of 1991, plaintiff was
involved in an automobile accident in which his wrist was
broken and his spine was fractured. He returned to work in
January of 1992 and continued to work until UPS removed
him from flight status in November of 1993. Plaintiff
concedes that at the time UPS made this decision, his memory
was poor, his hand eye coordination had declined and he
could not think as clearly as before the car accident. Plaintiff
acknowledges that his ability to function as a commercial
No. 98-6466              Walsh v. United Parcel Service        3

airline pilot was impaired and raises no argument against
defendant’s conclusion that he should no longer be flying.
   On January 10, 1994, defendant received a
neuropsychological evaluation from plaintiff’s doctor which
stated, “My recommendation would be for a two-or-three-
month medical leave of absence to address physical issues,
obtain counseling support and become more physically and
emotionally stable.” After defendant received this evaluation
it had Aviation Medical Examiner Dr. Stephen Wright
examine plaintiff as well. Dr. Wright agreed that a medical
leave of absence would be the best course of action. Based on
these diagnoses, defendant placed plaintiff on medical leave
in February of 1994, continuing his salary through the
company’s salary continuation plan. Plaintiff ultimately
remained on paid leave until March 1, 1995, receiving a total
of $152,716.
   During plaintiff’s medical leave Dr. Christopher Lawrence
acted as plaintiff’s primary treating physician. Doctor
Lawrence initially believed that plaintiff’s major problem was
fatigue. As a result, he started plaintiff on Prozac and
indicated that if things went well he hoped that plaintiff could
return to his job in approximately three months. On June 23,
1994, Dr. Lawrence sent an update of plaintiff’s condition in
which he indicated that plaintiff was improving both
physically and mentally. Dr. Lawrence noted that he planned
to see plaintiff in four weeks to evaluate whether he was ready
to work and stated, “[a]t this rate, I anticipate that he will be
ready for a restricted return to work on a limited hour basis.”
   On August 12, 1994, Paula Shearer (Shearer), UPS’s
medical manager, sent plaintiff a letter informing him that he
was scheduled for a physical on August 16 with Dr. Wright.
Dr. Wright performed a general company physical and sent a
letter to Shearer indicating that plaintiff’s main complaint of
extreme fatigue continued. Dr. Wright also noted that
plaintiff declined his offer to perform an FAA physical
because plaintiff knew he would not pass while he continued
taking Prozac. Dr. Wright stated that he advised plaintiff that
4    Walsh v. United Parcel Service              No. 98-6466      No. 98-6466            Walsh v. United Parcel Service     21

he would need statements from all of plaintiff’s treating         concerning plaintiff’s disability status and accommodations
physicians acknowledging that plaintiff was able to return to     required, and plaintiff never provided this information.
work before he could clear him to do so.
                                                                    The only other evidence that plaintiff relies on are facts
   On December 7, 1994, Shearer sent a letter to both plaintiff   advanced in his attempt to state a prima facie case against
and Dr. Lawrence requesting information on plaintiff’s work       defendant under ERISA § 510. Accordingly, plaintiff has not
restrictions, projected return to work date, and treatment        shown evidence of pretext that would permit a reasonable
plans. The letter also indicated that work that didn’t require    juror to conclude it overwhelms the nondiscriminatory
an active FAA medical certificate was available in the            reasons UPS advanced for firing him. See Manzer, 29 F.3d at
Louisville office and asked that the requested information be     1084.
provided as soon as possible.            UPS needed new
documentation from plaintiff, as corporate policy only              Having failed to produce evidence from which a reasonable
allowed salary continuation for a period of twelve months         jury could conclude that UPS’s legitimate non-discriminatory
without new documentation. As a result, Shearer made              reason for terminating him was pretextual, plaintiff’s ERISA
additional requests on December 22, 1994 and January 5,           § 510 claim was properly disposed of by the district court on
1995 for plaintiff to fill out and return the disability form     summary judgment.
mentioned in her December 7th letter.
                                                                                       III. Conclusion
   Plaintiff did eventually give Dr. Lawrence a disability form
to fill out and send in to UPS, but could not recall how or         For the foregoing reasons, we AFFIRM the district court’s
when it was sent. Dr. Lawrence mailed the form sometime in        grant of summary judgment to defendant regarding all claims
January, but failed to provide a return to work date and only     brought by plaintiff.
certified that plaintiff was disabled “from February 1, 1994
through present.” Dr. Lawrence signed the form and dated it
January 5, 1995. When Shearer called Dr. Lawrence on
February 6, 1995, regarding plaintiff’s disability, Dr.
Lawrence apparently indicated that he could not provide any
further information as he had not seen plaintiff since
December 9, 1994. Shearer also called plaintiff on February
6 to notify him that the form was incomplete.
  On February 13, 1995, Shearer sent plaintiff another blank
disability form and advised him that it needed to be
completed in order for him to continue his leave. On March
15, 1995, UPS Human Resource Manager Jan Toronzo
(Toronzo) wrote plaintiff, pointing out that he had declined to
take an FAA first class medical exam, which she stated “was
scheduled to determine your ability to perform the functions
of your current position as management captain or your ability
to return to work in a non-flight position.” Toronzo further
20       Walsh v. United Parcel Service                    No. 98-6466        No. 98-6466              Walsh v. United Parcel Service         5

requested. Plaintiff’s argument appears to largely be that                    stated in her letter that salary continuation could not be
under the circumstances it was unfair for defendant to                        approved due to plaintiff’s failure to provide appropriate
terminate him. However, the question is not whether it was                    medical documentation. As a result, she advised plaintiff that
fair for defendant to terminate him, or whether defendant                     his salary continuation was being discontinued effective
could have considered less drastic alternatives. Rather, the                  March 1, 1995.
only question is whether plaintiff’s conduct gave defendant a
sufficient non-discriminatory reason to fire him.                                On March 23, 1995, Toronzo met with plaintiff to discuss
Consequently, plaintiff has not shown that a reasonable jury                  medical documentation, any limitations on his ability to work,
could conclude that defendant advanced an insufficient basis                  and the possibility of a new job assignment. Both plaintiff
for terminating him.                                                          and UPS were represented by counsel at this meeting. At the
                                                                              meeting plaintiff provided a disability form signed by a Dr.
   Finally, plaintiff states that the case is ultimately about                Vengrow. Dr. Vengrow listed plaintiff’s disability dates and
defendant’s motive. In discussing motive, plaintiff is trying                 return to work date as “unknown.” Toronzo told plaintiff that
to indirectly attack the credibility  of defendant’s proffered                the form was unacceptable, and they apparently agreed that
explanation for terminating him.6 However, to successfully                    additional time would be allowed for Dr. Lawrence to furnish
show that a termination was motivated by impermissible                        the necessary information. The deadline agreed upon appears
considerations, rather than the non-discriminatory reasons                    to have been May 8, 1995. Although UPS compiled a list of
advanced by the employer, an employee must come forward                       available non-flying jobs prior to its meeting with plaintiff,
with evidence other than that used to established his or her                  UPS never reviewed the list with him, apparently because he
prima facie case. See Manzer, 29 F.3d at 1084-85. In this                     attended the meeting without the return to work release that
regard, plaintiff alleges that defendant previously claimed that              the company had anticipated.
it needed additional information about plaintiff’s condition,
but now claims that it only needed to know whether or not he                    Following the meeting, Shearer sent a letter to Dr.
was disabled and what jobs, if any, he would be able to                       Lawrence on March 27, 1995, requesting information
perform. Assuming this to be true, this is not the type of                    regarding plaintiff’s condition, ability to return to work, and
conflict in testimony that would preclude summary judgment.                   medical treatment. Dr. Lawrence responded on March 29,
Cf. Tinker v. Sears Roebuck & Co., 127 F.3d 519, 523 (6th                     1995, indicating that he felt plaintiff was stable objectively,
Cir. 1997) (finding that the completely inconsistent reasons                  but that subjectively plaintiff felt that he couldn’t go back to
advanced by several individuals to explain plaintiff’s firing                 his old job as a pilot. Dr. Lawrence noted that plaintiff
indicated the presence of an issue of material fact). It is                   complained of persistent fatigue and chronic pain and was
undisputed that UPS consistently requested information                        ineligible to return to work as a pilot, but he stated that he was
                                                                              offering no active treatment and expected no significant
                                                                              change in his condition over the next twelve to eighteen
                                                                              months. As the district court observed, “[the] letter did not
     6
      Although he does not state so, plaintiff is apparently arguing in the   offer a diagnosis, did not release plaintiff to return to work,
alternative. When a plaintiff claims that the reasons the employer            did not identify a disability, and did not point out any
advanced for firing him or her did not actually motivate the termination,     potential accommodations which would allow plaintiff to
“the plaintiff admits that the factual basis underlying the employer’s
proffered explanation and further admits that such conduct could motivate     function either as a pilot or in any other UPS position.”
the dismissal.” See Manzer, 29 F.3d at 1084. This is necessarily so
because the employee is arguing that the legitimate reasons the defendant
advanced for the termination weren’t the actual motivating reasons.
6     Walsh v. United Parcel Service                No. 98-6466      No. 98-6466              Walsh v. United Parcel Service       19

   On April 11, 1995, Shearer sent Dr. Lawrence another              discriminatory reason for its actions. The burden then shifts
letter, requesting a summary of treatment, ability to return to      to plaintiff to show either: “(1) that the proffered reasons had
work, tentative return date, limitations and restrictions            no basis in fact, (2) that the proffered reasons did not actually
required, and recommendations for future medical evaluation.         motivate the discharge, or (3) that they were insufficient to
Plaintiff received a copy of this letter as well. Apparently in      motivate discharge.” Manzer v. Diamond Shamrock, 29 F.3d
response, a letter from Dr. Vengrow was sent to UPS on April         1078, 1084 (6th Cir. 1995).
28, 1995. In his sixty word letter Dr. Vengrow indicated that
he could not diagnose a neurologic problem and concluded                Plaintiff argues defendant’s reason for discharging him was
that it was beyond the realm of his expertise to suggest that        pretextual because it had no basis in fact. However, plaintiff
plaintiff should not be currently working. Dr. Vengrow stated        has come forward with no evidence showing that the basis
that the appropriate specialty should be consulted and noted         which defendant advanced for plaintiff’s discharge was
that he had referred plaintiff to the Mayo Clinic.                   factually false. See Anderson v. Baxter Healthcare Corp., 13
F.3d 1120, 1124 (6th Cir. 1994) (providing that plaintiff must
  Plaintiff never visited the Mayo Clinic as the insurance           produce evidence from which a rational fact finder could infer
carrier refused to authorize the expense. UPS scheduled              that the company lied to have a submissible issue of pretext
plaintiff for an independent medical evaluation with an              for the jury). Over a more than six month period, which
orthopedic surgeon on May 16, 1995, to determine what work           included multiple phone calls, letters, and a meeting where
plaintiff could perform and what medical restrictions would          the parties where represented by counsel, defendant continued
be required. Plaintiff canceled, however, stating that he had        to request information relating to plaintiffs disability.
jury duty. Toronzo then sent plaintiff a final letter on May 26,     Nonetheless, plaintiff failed to supply the requested
1995, detailing the requests for information that UPS had            information. In response plaintiff attempts to argue that he
made over the last six months and concluding, “I will allow          substantially complied, however at no point did he respond to
you another week to provide this information, but you must           defendant’s questions by indicating his disability status or
know if I have not received appropriate documents by June 5,         what accommodations he might require. Consequently,
1995, your continued employment with United Parcel Service           plaintiff has not come forth with evidence from which a
will cease on that date.” Plaintiff called on or around June 5       reasonable jury could find that defendant’s reason for
to tell Toronzo that he was currently undergoing evaluation          terminating plaintiff had no basis in fact.
and could not supply the information in time.
                                                                       Plaintiff’s claim that his conduct was insufficient to
   On June 6, 1995, defendant sent plaintiff a letter stating that   motivate defendant to discharge him is also unsupported by
his employment was terminated for failure to provide                 the evidence. To support such a claim, an employee must
appropriate medical documentation.            Sometime after         normally show that other employees who engaged in
receiving this letter, plaintiff apparently spoke with James         substantially identical conduct were not discharged by the
Darwin, an assistant of Toronzo’s, about the possibility of          employer. See Manzer, 29 F.3d at 1083. Plaintiff did not
going on long term disability. Plaintiff claims he was told          produce evidence that defendant refrained from terminating
that he was no longer eligible because his employment with           other employees in similar circumstances. Plaintiff instead
UPS had terminated. On August 31, 1995, plaintiff sent a             argues that because he did not wilfully fail to provide the
letter to Toronzo requesting reinstatement and long term             information requested, his conduct was insufficient to warrant
disability benefits. Plaintiff also attached a letter from Dr.       dismissal. As support, plaintiff points to the fact that
Stoff, a homeopathic physician. In the letter Dr. Stoff              defendant did not have an urgent need for the information it
18    Walsh v. United Parcel Service              No. 98-6466      No. 98-6466             Walsh v. United Parcel Service        7

wouldn’t be interested because he would have to terminate his      concluded that plaintiff was disabled from his profession and
employment. When combined with the timing of his firing,           predicted that it would be one to three years before he could
i.e., while he was still under medical evaluation to determine     return to working as a commercial pilot. The letter did not
the extent of his disability, plaintiff contends an inference of   release plaintiff for work or suggest what jobs he might be
discriminatory motive is raised.                                   able to perform or what accommodations might be required.
                                                                   On September 11, 1995, Toronzo responded to plaintiff’s
   Plaintiff’s evidence of a causal connection between his         letter, stating that UPS could not consider any information
firing by defendant and a desire on the part of defendant to       provided because he was no longer an employee.
avoid paying LTD benefits is weak at best. For the purpose
of argument, however, we will assume that a prima facie               Plaintiff filed this action against UPS, claiming violations
showing has been made, as it is clear that plaintiff has failed    of the Americans with Disabilities Act (ADA), 42 U.S.C.
to show that defendant’s alleged non-discriminatory reason         § 12101, et seq., Kentucky’s equivalent provision, Ky. Rev.
was pretextual. The Smith v. Ameritech Court addressed the         Stat. Ann. § 344.040, and § 510 of ERISA, 29 U.S.C. § 1140.
issue of pretext and how the explanations employers advance        Prior to trial UPS moved for summary judgment. The district
for their actions fit within ERISA § 510 analysis, providing:      court granted defendant’s motion with regard to the ADA
                                                                   claims and the corresponding claims brought under Ky. Rev.
    If the plaintiff states a prima facie case under § 510,        Stat. Ann. § 344.040. The court found summary judgment
  the employer can rebut the presumption of impermissible          was proper for three reasons. First, the court stated that
  action raised by the prima facie case by introducing             plaintiff had not shown that he was a qualified individual with
  evidence of a legitimate, nondiscriminatory reason for its       a disability, having never supplied any information
  challenged action. This shifts the burden back to the            concerning what accommodations he would require, what
  plaintiff to show that the employer’s proffered reason           jobs he could perform, or even that he was released to return
  was mere pretext. Although the plaintiff need not show           to work. Second, the court observed that an employer has a
  that the employer’s sole purpose was to interfere with the       right to request reasonable medical information from an
  plaintiff’s entitlement to benefits, he must either prove        individual who claims a disability. The court noted that
  that the interference was a motivating factor in the             plaintiff failed to meet these requests over a period in excess
  employer’s actions, or prove that the employer’s                 of six months, not coming up with documentation for his
  proffered reason is unworthy of credence. Summary                disability until nearly three months after the deadline. Third,
  judgment is appropriate if plaintiff fails to establish a        the court found that plaintiff made no showing of a causal
  prima facie case or fails to rebut the employer’s proffer        connection between his disability and his delay in furnishing
  of a legitimate, nondiscriminatory reason for its actions.       the requested information. Given plaintiff’s repeated and
                                                                   long term consultation with medical professionals and the fact
Id. at 865.                                                        that he was represented by counsel, the court could not find a
                                                                   causal connection between plaintiff’s disability and his failure
   As detailed above, defendant made repeated requests over        to produce the requested medical information.
a six month period for the medical information necessary to
keep the plaintiff on medical leave. Defendant also met with         As to the plaintiff’s ERISA § 510 claim, the court found
plaintiff and plaintiff’s counsel to discuss the information       defendant’s initial argument, that plaintiff’s claim should be
needed. Defendant has stated that its sole reason for firing       dismissed on summary judgment for failure to exhaust
plaintiff was that he failed to produce the requested              administrative remedies, unavailing. Defendant then entered
information. In so stating, defendant has advanced a non-
8      Walsh v. United Parcel Service              No. 98-6466    No. 98-6466               Walsh v. United Parcel Service         17

a new motion for summary judgment, arguing that plaintiff             To state a claim under § 510, the plaintiff must show
had failed to state a prima facie case. The district court          that an employer had a specific intent to violate ERISA.
agreed, finding that plaintiff had produced no evidence             In the absence of direct evidence of such discriminatory
showing it was defendant’s specific intent to fire plaintiff to     intent, the plaintiff can state a prima facie case by
prevent him from receiving long term disability benefits due        showing the existence of (1) prohibited employer
to him under ERISA. Further, the court found that even if the       conduct (2) taken for the purpose of interfering (3) with
plaintiff did present a prima facie case, UPS had articulated       the attainment of any right to which the employee may
a reasonable non-discriminatory grounds for terminating             become entitled.
plaintiff—his failure to provide medical information
concerning his eligibility for continued leave.                   Id. at 865 (internal citations and quotations omitted). Further,
                                                                  the Smith v. Ameritech Court found that in making its prima
                         II. Discussion                           facie case, a plaintiff must show a causal link between
                                                                  pension benefits and the adverse employment decision. Id.
                    A. Standard of Review                         This means that for plaintiff’s case, “to survive a defendant’s
                                                                  motion for summary judgment, plaintiff must come forward
   This court reviews a district court’s grant of summary         with evidence from which a reasonable jury could find that
judgment de novo. Monette v. Electronic Data Systems              the defendant’s desire to avoid pension liability was a
Corp., 90 F.3d 1173, 1176 (6th Cir.1996). Summary                 determining factor in plaintiff’s discharge.” Id.
judgment is appropriate when there is no genuine issue as to
any material fact and the moving party is entitled to judgment       In the case at bar, the district court held that plaintiff failed
as a matter of law. See Fed.R.Civ.P. 56(c). A fact is material    to establish a prima facie case. In arriving at this conclusion,
if its resolution will affect the outcome of the lawsuit. See     the district court emphasized the fact that, regardless of what
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct.     UPS officials may have thought, termination was not a bar to
2505, 91 L. Ed. 2d 202 (1986). If, “the moving party has            the plaintiff applying for and receiving LTD benefits.
carried its burden of showing that the pleadings, depositions,    Further, the court observed that there was no evidence that
answers to interrogatories, admissions and affidavits in the      plaintiff had ever applied for LTD benefits, but had he
record, construed favorably to the nonmoving party, do not        applied, it would have been difficult to see how he would
raise a genuine issue of material fact for trial,” summary        have qualified, given that he had represented himself as ready,
judgment should be granted. Gutierrez v. Lynch, 826 F.2d          willing, and able to work in his application for Washington
1534, 1536 (6th Cir.1987).                                        State unemployment benefits.
                  B. Plaintiff’s ADA Claim                          Plaintiff disputes the district court’s conclusion, stating that
                                                                  sufficient evidence existed in the record to create an issue of
    The Americans with Disabilities Act provides that:            material fact as to whether defendant fired plaintiff out of a
                                                                  desire to avoid paying long term disability benefits. In
      No covered entity shall discriminate against a qualified    support, plaintiff points to the fact that defendant knew that
    individual with a disability because of the disability of     LTD was a possibility and had even estimated the cost to the
    such individual in regard to job application procedures,      company. Further, plaintiff claims that he asked for LTD
    the hiring, advancement, or discharge of employees,           forms in December of 1994 and asked Toronzo about the
    employee compensation, job training, and other terms,         possibility of LTD in March of 1995, but was told he
    conditions, and privileges of employment.
16     Walsh v. United Parcel Service                       No. 98-6466         No. 98-6466             Walsh v. United Parcel Service          9

Corp., 87 F.3d 1167, 1169 (6th Cir. 1996) (holding that where                   42 U.S.C. § 12112. Under the act, a qualified individual with
plaintiff has failed to present any evidence of the expected                    a disability means, “an individual with a disability who, with
duration of her impairment as of the date of her termination,                   or without reasonable accommodation, can perform the
a request for medical leave was unreasonable).                                  essential functions of the employment position that such
                                                                                individual holds or desires.” 42 U.S.C. § 12111. The Act
  Because continued leave was an unreasonable                                   makes it clear that failure to accommodate an individual’s
accommodation, we find that the plaintiff’s ADA claim and                       disability may qualify as discrimination, defining the term
his claim under Kentucky’s equivalent provision, Ky. Rev.                       “discriminate” to include:
Stat. Ann. § 344.040, were properly dismissed by the district
court on defendant’s motion for summary judgment.                                   not making reasonable accommodations to the known
                                                                                  physical or mental limitations of an otherwise qualified
                   C. Plaintiff’s ERISA Claim                                     individual with a disability who is an applicant or
                                                                                  employee, unless such covered entity can demonstrate
   Plaintiff also challenges the district court’s grant of                        that the accommodation would impose an undue hardship
summary judgment regarding his claim that UPS violated                            on the operation of the business of such covered entity
ERISA § 510, 29 U.S.C. § 1140, by allegedly terminating him                       ....
to avoid paying long term disability (LTD) benefits. ERISA
§ 510 makes it unlawful for an employer to:                                     42 U.S.C. § 12112 (b)(5)(A).
  discharge, fine, suspend, expel, discipline, or                                 As an aid to determining whether a plaintiff has made the
  discriminate against a participant or beneficiary for                         required showing of discrimination under § 12112, this
  exercising any right to which he is entitled under the                        Circuit has stated the required analysis in the form of a
  provisions of an employee benefit plan . . . or for the                       multifactor test. To recover for discrimination under the Act,
  purpose of interfering with the attainment of any right to                    the plaintiff must show he or she: (1) is an individual with a
  which such participant may become entitled under the                          disability; (2) is otherwise qualified to perform the job
  plan . . . .                                                                  requirements, with or without reasonable accommodation;
                                                                                and (3) was discharged solely on account of the disability.
29 U.S.C. § 1140. In Smith v. Ameritech, 129 F.3d 857 (6th                      See Monette v. Electronic Data Systems Corp., 90 F.3d 1173,
Cir. 1997), this Circuit laid out the framework under which an                  1177 (6th Cir. 1996) (citing Maddox v. University of
ERISA § 510 claim should be analyzed, providing:                                Tennessee, 62 F.3d 843, 846 (6th Cir. 1995), for its
                                                                                conclusion that the analysis of claims brought under the ADA
                                                                                roughly parallels that of claims brought under the
                                                                                Rehabilitation Act of 1973, 29 U.S.C. § 794 (1995)). Monette
                                                                                further clarified the burdens placed on each party by this
employer incurs additional administrative costs and more importantly is         analysis, stating that if the plaintiff has direct evidence that
forced to shoulder long-term uncertainty regarding the composition of its       the employer relied on his or her disability in making an
work force. Further, during the extended leave, the employee loses              adverse employment decision:
valuable work skills, and if the employee ever returns, he or she will likely
require significant retraining. When this is balanced against the potential         (1) The plaintiff bears the burden of establishing that
benefit derived from the employee returning to work, which must be
significantly discounted by the obvious indeterminacy involved, the cost          he or she is disabled. (2) The plaintiff bears the burden
exceeds the likely benefit.                                                       of establishing that he or she is “otherwise qualified” for
10       Walsh v. United Parcel Service               No. 98-6466       No. 98-6466                  Walsh v. United Parcel Service             15

  the position despite his or her disability: (a) without               and a half in length to be reasonable. However, we must still
  accommodation from the employer; (b) with an alleged                  address the particular accommodation that plaintiff requested.
  “essential” job requirement eliminated; or (c) with a                 See Cehrs, 155 F.3d at 782 (noting that the Supreme Court
  proposed reasonable accommodation. (3) The employer                   has made clear that individualized attention is essential in
  will bear the burden of proving that a challenged job                 disability cases).
  criterion is essential, and therefore a business necessity,
  or that a proposed accommodation will impose an undue                   Plaintiff argues that while he was not specific in his
  hardship upon the employer.                                           request, he only needed ninety days for additional evaluation.
                                                                        However, plaintiff has made no credible showing why the
Monette, 90 F.3d at 1186. When a plaintiff seeks to establish           nearly year and a half leave defendant gave him was somehow
his or her case indirectly, however, the Monette        court           an inadequate period for him to obtain an evaluation. Further,
recognized that the traditional McDonnell Douglas1 burden               the evaluation that plaintiff received from his homeopathic
shifting approach continues to apply, stating:                          physician, months after his termination, still did not indicate
                                                                        a time frame or circumstances under which plaintiff could
  [P]laintiff may establish a prima facie case of                       return to work. The ADA was designed to eliminate
  discrimination by showing that: (1) he or she is disabled;            discrimination against individuals with disabilities so that
  (2) otherwise qualified for the position, with or without             they could become productive members of the workforce.
  reasonable accommodation; (3) suffered an adverse                     See 42 U.S.C. § 12101; 29 C.F.R. pt.1630 (1996). However,
  employment decision; (4) the employer knew or had                     when the requested accommodation has no reasonable
  reason to know of the plaintiff’s disability; and (5) the             prospect of allowing the individual to work in the identifiable
  position remained open while the employer sought other                future, it is objectively not an accommodation that the
  applicants or the disabled individual was replaced. The               employer should be required to provide. See cases cited in
  defendant must then offer a legitimate explanation for its            supra note 4. We therefore hold that when, as here, an
  action. If the defendant satisfies this burden of                     employer has already provided a substantial leave, an
  production, the plaintiff must introduce evidence                     additional leave period of a significant duration, with no clear
  showing that the proffered explanation is pretextual.                 prospects for recovery,      is an objectively unreasonable
  Under this scheme, the plaintiff retains the ultimate                 accommodation.5 Cf. Hudson v. MCI Telecommunications
  burden of persuasion at all times.
Id. at 1186-87.                                                             5
                                                                              Some Courts have explained the inquiry into the reasonableness of
  As an initial matter, it is not entirely clear whether                an accommodation as involving a benefit burden type analysis. See
plaintiff’s ADA claim is based on direct or indirect evidence.          Cehrs, 155 F.3d at 781 (stating that plaintiff must show that the existence
                                                                        of a plausible accommodation which costs less than the benefits that
Defendant claims to have fired plaintiff not because he was             would be received); Monette, 90 F.3d at 1184 (suggesting a cost-benefit
disabled, but rather because he failed to produce the medical           analysis to determine whether a proposed accommodation is reasonable);
documentation which UPS required for additional leave. In               Borkowski v. Valley Cent. School Dist., 63 F.3d 131, 138 (2d Cir. 1995)
support, defendant points to the fact that it was prepared to           (observing “it is enough for the plaintiff to suggest the existence of a
                                                                        plausible accommodation, the costs of which, facially, do not clearly
                                                                        exceed its benefits.”). Such an analysis could be employed here. When
     1                                                                  both the time and likelihood of return to work cannot be roughly
     McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03, 93 S.Ct.   quantified after a significant period of leave has already been granted, the
1817, 1824-25, 36 L. Ed. 2d 668 (1973).                                   costs of the requested additional leave outweigh the benefits. The
14       Walsh v. United Parcel Service                    No. 98-6466         No. 98-6466                 Walsh v. United Parcel Service            11

last medical evaluation which defendant received from a                        give plaintiff an alternate job as soon as it could determine
homeopathic physician, months after the deadline set by                        what plaintiff’s disability was. Plaintiff, on the other hand,
defendant, only contained a vague estimate of the date that                    claims that the reasonable accommodation which his
plaintiff could return to his job as a pilot, placing it at one to             disability required was additional time for evaluation and
three years in the future. Further, the letter did not release                 treatment, the very thing defendant was unwilling to give.2
defendant for work or suggest what other jobs he might be
able to perform or what accommodations might be required.                         However, regardless of whether the direct or indirect
                                                                               evidence test is used, plaintiff’s claim must fail. As the
   Our review of case law in this and other circuits disclosed                 Monette Court stated, the plaintiff bears the initial burden of
no cases where an employer was required to allow an                            establishing that the accommodation he or she seeks is
employee to take a leave of absence for well in excess of a                    reasonable. Id. at 1187; c.f. Gaines v. Runyon, 107 F.3d 1171,
year—let alone indefinitely—as   a reasonable accommodation                    1175–76 (6th Cir. 1997) (observing that in order for a plaintiff
to the employee’s disability.4 This suggests that it would be                  to establish a prima facie handicap discrimination case based
very unlikely for a request for medical leave exceeding a year                 on a failure to accommodate, plaintiff must show that he is a
                                                                               qualified individual with a handicap, i.e., “[one] who, with or
                                                                               without reasonable accommodation, can perform the essential
     4                                                                         functions of the position in question without endangering the
      See, e.g., Nowak v. St. Rita High School, 142 F.3d 999, 1004 (7th
Cir. 1998) (finding that, “[t]he ADA does not require an employer to           health and safety of the individual or others . . . .”). In
accommodate an employee who suffers from a prolonged illness by                Monette, the plaintiff proposed that as a possible
allowing him an indefinite leave of absence.”); Ralph v. Lucent Techs.,        accommodation he be kept on indefinite medical leave until
135 F.3d 166, 172 (1st Cir. 1998) (reviewing a preliminary injunction          another position opened up. The court concluded:
granted by the district court and agreeing with the court’s decision that a
very limited four weeks leave time might be required as a reasonable
accommodation, even after plaintiff had been given 52 weeks of leave             [E]mployers simply are not required to keep an employee
with pay); Duckett v. Dunlop Tire Corp., 120 F.3d 1222, 1225-26 (11th            on staff indefinitely in the hope that some position may
Cir. 1997) (stating that where plaintiff had been on salary continuation for     become available some time in the future. Moreover,
10 months already, defendant had no obligation to maintain this benefit          employers are not required to create new positions for
for the remaining two months the company allowed when the defendant              disabled employees in order to reasonably accommodate
could not show that he would likely be able to return to work at the end
of this period); Monette, 90 F.3d 1173, 1187 (holding that it is not a           the disabled individual. Accordingly, Monette has failed
reasonable accommodation to require employers to keep employees on               to establish that his proposed accommodation is a
medical leave indefinitely in the hope that a position that they can perform     “reasonable” one under the statute.
will come available); Hudson v. MCI Telecommunications Corp., 87 F.3d
1167 (6th Cir. 1996) (finding that while a reasonable allowance of time
for medical care may constitute a reasonable accommodation, defendant
was not required to wait indefinitely for plaintiff, who had failed to             2
present any evidence of expected return date at time of termination, to              See Monette, 90 F.3d at 1187 (finding in a failure to accommodate
recover); see also Micari v. Trans World Airlines, 43 F. Supp. 2d 275,          case that the defendant’s explanation for the replacing plaintiff—that he
281-82 (E.D. NY. 1999) (observing that where medical leaves have               was on medical leave, unable to perform his job, and was the only
stretched beyond one year, courts have found that an employee cannot           customer service representative in the building—was direct evidence that
perform the essential functions of his or her job as a matter of law);         defendant relied on plaintiff’s disabled status in replacing him); but see
Powers v. Polygram Holding, 40 F. Supp. 2d 195, 200 (S.D. NY. 1999)             Cehrs v. Northeast Ohio Alzheimer’s Research Center, 155 F.3d 775, 781
(noting that cases in which courts have concluded that the length of           (6th Cir. 1998) (applying the Monette court’s indirect evidence test in a
requested medical leave is an unreasonable accommodation as a matter of        case involving the termination of an employee for failure to properly fill
law usually involved requests for close to a year or more).                    out required company paperwork for an extended leave of absence).
12    Walsh v. United Parcel Service               No. 98-6466      No. 98-6466                  Walsh v. United Parcel Service              13

Id. at 1187. The burden of establishing that the proposed           for treatment of her Psoriasis. At the end of this period,
accommodation is reasonable remains with the plaintiff,             plaintiff’s physician determined that another months
regardless of whether plaintiff has direct or indirect evidence     treatment was needed, and estimated that plaintiff could
in support of his or her ADA claim. See Id. at 1883,1186-87.        return to work on a part time basis by March 1, 1994. Id. at
This logically flows from the fact that the plaintiff is always     778. The defendant ostensibly denied the request because the
required to show that he or she is qualified for the position,      plaintiff had not properly filled out the required paperwork.
with or without reasonable accommodation. See 42 U.S.C.             Observing that the defendant had allowed other employees to
§ 12112(b)(5)(A).                                                   take medical leave under similar circumstances, the court
                                                                    found that a genuine issue of fact existed as to whether the
   Because it is clear that in this case, plaintiff’s request for   granting of further medical leave would unduly burden the
additional leave was not a reasonable accommodation, we             defendant, or would have 3 constituted a reasonable
must affirm the district court. Plaintiff was given a year of       accommodation to the plaintiff. Id. at 783.
paid disability leave by UPS. Following that leave, plaintiff
was given more than six additional months of unpaid leave to          Thus, the Cehrs Court was confronted with a situation
provide UPS with information concerning his alleged                 where a request for a definite and relatively short leave was
disability. As the district court observed, no information was      made, accompanied by a reasonable prospect of recovery.
forthcoming, and plaintiff, who saw multiple doctors and was        Clearly, the case at bar presents a much different scenario. In
represented by counsel, made no showing that the delay was          this case, plaintiff knew of his injury for years, was on salary
attributable to his disability.                                     continuation for a year, and unpaid medical leave for five
                                                                    months before being terminated. As noted above, even the
   Plaintiff claims that the accommodation he was asking for
was more time for diagnosis and treatment by his doctors. It
is possible that his June 5, 1995 phone call to Toronzo,                3
                                                                          Significantly, the Court’s statements indicate that it believed that in
requesting additional time for diagnosis would qualify as a         some instances the employer would have the burden of showing that the
request for accommodation. Plaintiff is also correct that this      employee’s proposed accommodation was unreasonable. See Cehrs, 155
Circuit has recognized that a medical leave of absence can          F.3d at 782-783 (discussing inquiry into the reasonableness of an
constitute a reasonable accommodation under appropriate             accommodation in the same manner as the question of whether the
                                                                    proposed accommodation unduly burdens an employer). To the extent
circumstances.       See, e.g., Cehrs v. Northeast Ohio             that the Cehrs Court suggested the employer must show that the
Alzheimer’s Research Institute, 155 F.3d 775 (6th Cir. 1998),       accommodation proposed by the employee is unreasonable, it misread
(finding a genuine issue of material fact as to whether an          Monette. Monette makes it plain that whether a requested accommodation
eight-week leave of absence followed by a request for an            is reasonable and whether it unduly burdens the employer are separate
additional one-month leave was a reasonable accommodation           inquiries. See Monette, 90 F.3d at 1183, 1184 n.10 and 1187. (stating the
                                                                    language of § 12112 makes it clear that while the employer has the burden
under the ADA). However, plaintiff’s request, to the extent         of persuasion on whether an accommodation would impose an undue
it was made, was unreasonable.                                      hardship, the disabled individual has the initial and separate burden of
                                                                    showing a proposed accommodation is objectively reasonable). The
  Plaintiff attempts to rely on Cehrs for the proposition that      Monette Court did acknowledge that the inquiry into undue burden and
an indefinite leave of absence, no matter how potentially           reasonableness are similar. The Court distinguished them on the grounds
lengthy, can never be found to be objectively unreasonable.         that the inquiry into reasonableness requires, “a factual determination
                                                                    untethered to the defendant employer’s particularized situation,” whereas
We disagree with plaintiff’s reading of Cehrs. In Cehrs, the        the question of whether a reasonable accommodation imposes an undue
plaintiff had just taken a roughly eight week leave of absence      burden is evaluated with regard to “the employer’s specific situation.” Id.
                                                                    at 1184 n.10.